Oliver, Chief Judge:
This appeal for reappraisement relates to certain toys and so-called gift articles exported from Germany and entered at the port of New York. The item in dispute is identified on the invoice as “Land Freight.” It was deducted by plaintiff on entry and added back by the appraiser and included in the appraised value of the merchandise.
When the case was called for trial, it was submitted by the sole owner of the plaintiff company on his following statement:
I deducted the inland freight from the dutiable amount because since the station, Salzburg, where I bought the merchandise, lies on the Austrian-German border and the inland freight was paid to the German territory until the port of Hamburg. So I thought I have the right to deduct the land freight because it is not in Austria through the territory of Germany.
The foregoing statement is wholly insufficient, and there is nothing in the official papers to overcome the statutory presumption of correctness that is attached to the value found by the appraiser (28 U. S. C. § 2633). Accordingly, I hold the appraised value to be the proper value of this merchandise. Judgment will be rendered accordingly.